Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Sept. 15, 2022 has been entered. Claims 1-2, 4-10 and 17-24 remain pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-2, 6, 9, 20, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bronnum et al. (US 9,862,127).
Regarding claim 1, Bronnum discloses that, as illustrated in Figs. 1-4, a method for a continuous production of a line pipe (as shown in Fig. 1, item 100), which line pipe comprises at least an inner pipe (Fig. 2, item 101 (one inner pipe (col. 5, line 47))), a foamed thermal insulation (Fig. 2, item 103c (col. 5, lines 48-50)) and a corrugated outer jacket of plastic (Fig. 1, item 114 (col. 6, lines 35-38)), comprising the steps
forming a foil tube (Fig. 1, item 106 (col. 5, line 24)) around the at least one inner pipe and introducing into the foil tube a foam-forming starting material having a mixture of form-foaming components initially in a liquid state and subsequently reacting to form the foamed thermal insulation (Fig. 1, items 102 and 103 (col. 4, lines 66-67 and col. 5, lines 1-8);It is understandable that the thermally insulating self-foaming plastics material (i.e., the mixture) should be in a liquid state during expanding);
passing the inner pipe with the foil tube through an extruder (Fig. 1, item 204 (col. 6, lines 9-16)), by means of which an outer jacket (Fig. 1, item 104 (col. 6, lines 17-19)) is extruded in a ring shape (as shown in Fig. 1) and 
generating a corrugated shape of the outer jacket (as shown in Fig. 1) in a corrugator (Fig. 1, items 205 and 206 (col. 6, lines 25-29)),
wherein
the outer jacket is fed into the corrugator separately from the inner pipe surrounded by the foil tube and formed in the corrugator (as shown in Fig. 1 or 2), and in that
a start time for the reaction of the mixture of the foam-forming components of the starting material introduced into the foil tube is set in such a way that the mixture of the foam-forming components is still in a liquid state when the mixture enters the corrugator (col. 5, lines 28-33 ((as illustrated in Fig. 1) A mixing head 200 is used for dispensing the insulation material 102a. The mixing head 200 shown in Fig. 1 comprises a number of streams 201 each providing the mixing chamber 202 with the different liquid raw material which is mixed to give the liquid expandable insulation material 103a); As illustrated in Fig. 1, the liquid expandable insulation material 103a is extended into the corrugator 205 through the short inlet pipe 210 (i.e., the short inlet pipe 210 is called the protective pipe as well)), and the formation of the foamed thermal insulation takes place in the previously corrugated shape of the outer jacket (i.e., Bronnum discloses that, as illustrated in Figs. 1 and 4, the still expanding insulated pipe assembly 118 is fed into a corrugator 205 having mould blocks 206 giving the corrugator 205 an inner corrugated surface, which is facing the casing layer 104. The casing 104 is pressed against the inner corrugated surface of the corrugator 205 thereby obtaining a corrugated shape as the at least one layer of expanding insulation material 102a, 103a continues to expand (col. 6, lines 26-33).
Regarding claim 2, Bronnum discloses that the method further comprises the step of sucking the casing (i.e., the outer jacket) against the inner corrugated surface of the corrugator by use of vacuum as the still expanding insulated pipe is led through the corrugator (col. 4, lines 3-7). 
Regarding claims 6, 20, 22, Bronnum discloses the inner pipe (Fig. 1, item 101) with the foil tube (Fig. 1, item 106) is guided through the short inlet pipe 210 (i.e., the protective pipe). Thus, Bronnum discloses that, the protective pipe (Fig. 1, item 210 (col. 6, lines 9-16)) is guided into closed mould parts of the corrugator (as shown in Fig. 1).        
Regarding claim 9, Bronnum discloses that, the film 106 may comprise one or more of the materials: polyethylene (PE); polyamide (col. 7, lines 39-41). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bronnum et al. (US 9,862,127) as applied to claim 1 above, further in view of Jung et al. (WO2014168268, English translation provided).
Regarding claims 10, 24, Bronnum discloses that, the film 106 may comprise one or more of the materials: polyethylene (PE); polyamide (col. 7, lines 39-41). Bronnum discloses that, it may also be possible to have an additional film positioned between the different insulation material layers. This film could possibly be a metal foil or similar having diffusion barrier properties (col. 8, lines 38-41; it is understandable that when more material (including polyethylene (PE); polyamide) are used as the film, that means a polyamide foil coated with polyethylene (PE)). Furthermore, for considering the functions of the film or foil, Bronnum realizes that, the thickness of the foil/film is a result effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e., the foil with a thickness of 0.01 mm to 0.20 mm, or with a thickness of 50 micron to 120 micron (related to claim 24), is used for the formation of the plastic tube) as a result of routine optimization of the result effective variable of the foil in an effort to control the formation of the foamed thermal insulation.
Further, in the same field of endeavor, film for corrugated steel pipe, Jung discloses that, as illustrated in Fig. 4, for the corrugated steel pipe 70 (page 4, line 27), the inner layer films 63 and 67 may be composed an adhesive PE film, having a thickness of 0.05 mm. The outer layer films 65 and 69 may be made of a high strength PE film having a thickness of 0.2 mm (page 4, lines 24-26). Thus, Jung discloses, the foil with a thickness of 0.01 mm to 0.20 mm, or with a thickness of 50 micron to 120 micron (overlapping).
The claimed the foil with a thickness of 0.01 mm to 0.20 mm, or with a thickness of 50 micron to 120 micron is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with the thickness of the foil (e.g., a PE film) comes from Jung itself.    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bronnum to incorporate the teachings of Jung to provide that the foil with a thickness of 0.01 mm to 0.20 mm, or with a thickness of 50 micron to 120 micron, is used for the formation of the plastic tube. Doing so would be possible to provide film damage prevention, tension resistance, durability etc. to the insulated pipe, as recognized by Jung (ABSTRACT).
Claims 4, 8, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bronnum et al. as applied to claim 1 above.
Regarding claims 4, 21, Bronnum does not explicitly disclose the foam-forming starting material is used to control the reaction time. Bronnum discloses that, the insulation material 102 suitable for use with this method is preferably a thermosetting foam such as polyurethane foam, polyisocyanurate foam, polyimide foam or similar … (col. 5, lines 34-39). The thermosetting foam can be designed to expand fast or be designed to expand slowly (col. 5, lines 40-41). Thus, Bronnum realizes that the reaction time or start time of the foam nucleating agent is a result effective variable. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e., the reaction time or start time of which is adjustable from 10 seconds to 60 seconds, and the foam-forming starting material is used, the reaction time or start time of which is adjustable from 15 seconds to 20 seconds (related to claim 21)) as a result of routine optimization of the result effective variable of the foam nucleating agent in an effort to control the formation of the foamed thermal insulation.
Further, in the disclosure of Applicant (see PGPub2021/0229335), Applicant said, the setting of the start of the reaction can be adjusted in the range of 10 seconds to 60 seconds and particularly in the range of 15-20 seconds. The setting of such a reaction time or start time is known to the skilled person, and corresponding components for the foam formation are commercially available and their start time is defined ([0028]). Thus, the claimed reaction time is a well- known technology.   
Regarding claim 8, Bronnum disclose the protective pipe (Fig. 1, item 210 (col. 6, lines 9-16)). 
Bronnum discloses the claimed invention except for the protective pipe being adjustable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make adjustable, since it has been held that adjustability, where needed, involves only routine skill in the art. One would have been motivated to make the protective pipe adjustable for the purpose of imparting alternative design options.   
Claims 5, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bronnum et al. as applied to claim 1 above, further in view of Linares (US 2019/0111606).
Regarding claims 5, 17-19, Bronnum discloses the inner pipe with the foil tube is passed through the extruder for the formation of the foamed thermal insulation. However, the Bronnum does not disclose that, the formation of the foamed thermal insulation is delayed by cooling or cooling of the foil tube with the starting material contained therein for the formation of the foamed thermal insulation is effected. 
In the same field of endeavor, extruding a structural form (pipe), Linares discloses that, as illustrated in Figs. 1 and 3, a suitable coolant is communicated through the pipes 26 …, and which operates to prevent the extruded material from the third stage 24 from flowing backwards into the first bundling stage ([0042]). Thus, Linares discloses that the formation of the foamed thermal insulation is delayed by cooling (or controlled by cooling).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bronnum to incorporate the teachings of Linares to provide that the formation of the foamed thermal insulation is delayed by cooling or cooling of the foil tube with the starting material contained therein for the formation of the foamed thermal insulation is effected. Doing so would be possible to impart a finished article having a cross sectional profile in which the material are structurally supported by the extruded and hardened material, as recognized by Linares ([0007]).
Claims 7, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bronnum et al. as applied to claim 6 above, further in view of Nieisen (EP 1, 473, 502).
Regarding claims 7, 23, Bronnum discloses the inner pipe with the foil tube is guided through the protective pipe (Fig. 1, item 210 (col. 6, lines 9-16)) as shown in Fig. 1. 
However, Bronnum does not disclose that the protective pipe has a coating containing polytetrafuoroethylene. In the same field of endeavor, a pipe with an internal coating, Nieisen discloses that, as illustrated in Fig. 3, the mandrel 5 is provided with a surface, which does not have a tendency to stick to the inside of the diffusion barrier, even though it is heated locally and ring-shaped from the inside. Such a surface may be obtained, either by means of a coat in e.g. a polytetrafluorethylene polymer (related to claim 23) or by a suitable combination of a coat of this kind and a suitable texturing of the surface (col. 3, lines 57-58 and col. 4, lines 1-5).
The claimed the protective pipe has a coating containing polytetrafuoroethylene is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with forming the protective pipe having a coating containing polytetrafuoroethylene comes from Nieisen itself. 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bronnum to incorporate the teachings of Nieisen to provide that the protective pipe having a coating containing polytetrafuoroethylene. Doing so would be possible to reduce a tendency to stick to the foil tube, as recognized by Nieisen (col. 3, lines 57-58 and col. 4, lines 1-5).
Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered. 
In response to applicant’s arguments in claim 1 that Kabel Metallwerke is not in the same field of endeavor as the present invention and the insulating foam contained within the smooth foil 3 never expands into the corrugations, it is persuasive. For further consideration, the new ground rejection based on Bronnum is rendered in this office action. 
Regarding arguments that Bronnom does not teach the process in claim 1 of filling the corrugations, previously formed, with foamed thermal insulating material as the material expands, it is not persuasive. As illustrated in Fig. 3 of the teachings of Bronnom (also see attached annotated Figure below based on Fig. 3 of the teachings of Bronnom), it is clear that Bronnom discloses that label of corrugations previously formed by the corrugation blocks are filled with expansion foamed insulation material (see label of foamed insulating material (expanded)) during the corrugating process. It is also noticed that when expansion of foamed insulation material occurs during the process of corrugation, the foamed insulating material in still in a liquid state.  

    PNG
    media_image1.png
    609
    714
    media_image1.png
    Greyscale

Regarding arguments for claims 5-6 and 17-19 that Van Luck has nothing to do with filling a corrugated shape with a foamed material and neither of the Van Luck cooling methods can be used as a substitute for the coil or pipe 16, it is persuasive. For further consideration, the new ground rejection based on Linares is rendered in this office action. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741